Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,687,785. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent anticipate the claims of the present application.  Claims 1 and 2 include the obtaining, generating determining and identifying steps set forth in claim 1 of the patent.  Claim 1 of the present invention states determining a type of cardiac arrhythmia present in the heart from information collected in the ultrasound scan of the heart while claim 1 of the patent states determining a type of cardiac arrhythmia present in the heart using the spatio-temporal map.  Claim 2 of the patent disclose the amended features of claim 1 including the first electromechanical event correspond to the beginning of a systole and the second electromechanical event corresponds to the end of the systole. Claim 9 of the patent additionally discloses performing a scan of the heart and the disclosure of claims 1 and 9 as a whole anticipate the claim limitations of claim 1.  Claims 10 and 16 of the patent anticipate claims 3 and 4 of the present application for at least the same reasons presented with respect to claims 1 and 2.  Newly presented claims 6-12 disclose the spatio-temporal map illustrates an atrial flutter and  fibrillation of the heart, an atrial tachycardia of the heart and a single heartbeat.  These features are obvious variations as local deformations of the atria are found in tachycardia, flutter and fibrillation of the heart over a single heartbeat and would be visualized in the spatio-temporal map.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 and 10-12 recites the limitation "the electromechanical patterns" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konofagou et al (2011/0208038) in view of Pernot et al (WO2006/124603) and further in view of Berenfeld et al (2008/0081990).
Regarding claims 1, 5 and 7, Konofagou et al disclose a method for mapping electromechanical activity during an arrhythmia ([0006]), comprising:
obtaining ultrasound image information of a heart of a subject using an ultrasound imaging device ([0051] – data acquisition equipment, e.g., ultrasound, MRI, CT or other imaging devices, e.g. motion data of a heart during the cardiac cycle);
generating a strain map of the heart from the image information (figs.12a-c, [0096] – electromechanical strain maps);
determining from the strain map occurrences of a first electromechanical event of the heart and a second electromechanical event of the heart (figures 12a-c each mapping strain at different times during the wave which indicatives tissue motion); and
mapping a contracting heart ([0088] – contracting heart will be mapped); and
ultrasound information ([0052] – ultrasound of moving tissue, e.g., a heart); and 
a single heartbeat ([0072] – one heart cycle).
Konofagou et al fail to explicitly disclose wherein the first electromechanical event corresponds to the beginning of a systole and the second electromechanical event corresponds to the end of systole and an atrial fibrillation of the heart.
However, Pernot et al teach in the same medical field of endeavor, wherein the first electromechanical event corresponds to the beginning of a systole (Beginning of systole, p.20 – the same analysis was performed at the beginning of systole) and the second electromechanical event corresponds to the end of systole (End of systole, p.19 – in order to analyze spatially the vibration around end-systole); and an atrial fibrillation of the heart (p.13, para 1 – low-amplitude atrial fibrillation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second electromechanical events of Konofagou et al with the beginning of a systole and the end of systole and atrial fibrillation of the heart as it would detect changes in the electromechanical properties to diagnose common heart diseases as set forth in Pernot et al. 
Konofagou et al as modified by Pernot et al fail to explicitly disclose generating a spatio-temporal map of atrial and ventricular mechanics of the heart by tracking the onset of the first and second electromechanical events for each pixel of a heart wall of the subject identified from image information; and identifying, using the spatio-temporal map, a representative mechanical cycle associated with a contraction of the heart; and determining a type of cardiac arrhythmia present in the heart from the information collected in the scan of the heart.
However, Berenfeld et al teach in the same medical field of endeavor, 
generating a spatio-temporal map of atrial and ventricular mechanics of the heart by tracking the onset of the first and second event for each pixel of a heart wall of the subject identified from image information ([0081] - at least about 100 points of recorded data may include reference to pixels or points in a graphic image, the range of points of information yielded with a high-resolution mapping of a heart; [0082] – mapping of at least one anatomical feature (first and second event) may include locating areas of atrial fibrillation, valve deficiencies, [0083] – map of electrical potentials of a portion of heart tissue); and 
identifying, using the spatio-temporal map, a representative mechanical cycle associated with a contraction of the heart ([0006] – cardiac muscle naturally contracts and relaxes, understanding the voltage and electrical potentials  provides a visualization of both the electrical impulses in the heart with the underlying anatomy; [0110] – spatiotemporal activation patterns); and 
determining a type of cardiac arrhythmia present in the heart from the information collected in the scan of the heart ([0050] – heart mapping field, as well as screening for heart conditions including atrial fibrillation, sinus rhythm, arrhythmia, valvular heart disease, etc., [0083] – map will provide detailed analysis, heart conditions including atrial fibrillation and other arrhythmias may be diagnosed based on abnormal electrical wave propagation through heart tissue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the strain map and monitoring of electromechanical events and using ultrasound Konofagou et al as modified by Pernot et al with the spatio-temporal mapping and diagnosis of arrhythmias of Berenfeld as it would provide depiction of physical and electrical heart functions (abstract).
Regarding claims 3, 9 and 11, Konofagou et al disclose a system for mapping electromechanical activity during an arrhythmia ([0006]), comprising:
a processor (computed system 130) adapted to:
obtain an ultrasound image information of a heart of a subject using an ultrasound imaging device ([0051] – data acquisition equipment, e.g., ultrasound, MRI, CT or other imaging devices, e.g. motion data of a heart during the cardiac cycle);
generate a strain map of the heart from the image information (figs.12a-c, [0096] – electromechanical strain maps);
determine, from the strain map occurrences of a first electromechanical event of the heart and a second electromechanical event (figures 12a-c each mapping strain at different times during the wave which indicatives tissue motion); and
map a contracting heart ([0088] – contracting heart will be mapped); and
ultrasound information ([0052] – ultrasound of moving tissue, e.g., a heart); and
a single heartbeat ([0072] – one heart cycle).
Konofagou et al fail to explicitly disclose wherein the first electromechanical event corresponds to the beginning of a systole and the second electromechanical event corresponds to the end of systole; and an atrial fibrillation of the heart.
However, Pernot et al teach in the same medical field of endeavor, wherein the first electromechanical event corresponds to the beginning of a systole (Beginning of systole, p.20 – the same analysis was performed at the beginning of systole) and the second electromechanical event corresponds to the end of systole (End of systole, p.19 – in order to analyze spatially the vibration around end-systole); and an atrial fibrillation of the heart (p.13, para 1 – low-amplitude atrial fibrillation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second electromechanical events of Konofagou et al with the beginning of a systole and the end of systole as it would detect changes in the electromechanical properties and atrial fibrillation of the heart to diagnose heart diseases as set forth in Pernot et al. 
Konofagou et al as modified by Pernot et al fail to explicitly disclose generate a spatio-temporal map of atrial and ventricular mechanics of the heart by tracking the onset of the first and second event for each pixel of a heart wall of the subject identified from image information; and identify, using the spatio-temporal map, a representative mechanical cycle associated with a contraction of the heart; and determine a type of cardiac arrhythmia present in the heart from the information collected in the scan of the heart.
However, Berenfeld et al teach in the same medical field of endeavor, 
generate a spatio-temporal map of atrial and ventricular mechanics of the heart by tracking the onset of the first and second event for each pixel of a heart wall of the subject identified from image information ([0081] - at least about 100 points of recorded data may include reference to pixels or points in a graphic image, the range of points of information yielded with a high-resolution mapping of a heart; [0082] – mapping of at least one anatomical feature (first and second event) may include locating areas of atrial fibrillation, valve deficiencies, [0083] – map of electrical potentials of a portion of heart tissue); and 
identify, using the spatio-temporal map, a representative mechanical cycle associated with a contraction of the heart ([0006] – cardiac muscle naturally contracts and relaxes, understanding the voltage and electrical potentials  provides a visualization of both the electrical impulses in the heart with the underlying anatomy; [0110] – spatiotemporal activation patterns); and 
determine a type of cardiac arrhythmia present in the heart from the information collected in the scan of the heart ([0050] – heart mapping field, as well as screening for heart conditions including atrial fibrillation, sinus rhythm, arrhythmia, valvular heart disease, etc., [0083] – map will provide detailed analysis, heart conditions including atrial fibrillation and other arrhythmias may be diagnosed based on abnormal electrical wave propagation through heart tissue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the strain map and monitoring of electromechanical events and using ultrasound images Konofagou et al and Pernot et al with the spatio-temporal mapping and diagnosis of arrhythmias of Berenfeld as it would provide depiction of physical and electrical heart functions (abstract).
Claim(s) 6, 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konofagou et al (2011/0208038) in view of Pernot et al (WO2006/124603) and further in view of Berenfeld et al (2008/0081990) as applied to claims 1 and 3 above, and further in view of Kordis et al (2012/0271140).
Regarding claims 6, 8, 10 and 12, Konofagou et al as modified by Pernot et al and Berenfeld et al disclose the invention as claimed and discussed above, but fail to explicitly disclose electromechanical patterns of an atrial flutter of the heart, an atrial tachycardia of the heart.
However, Kordis et al teach in the same medical field of endeavor, electromechanical patterns of an atrial flutter of the heart, an atrial tachycardia of the heart (cardiac mapping – abstract; atrial fibrillation, atrial tachycardia, atrial flutter – [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the generated spatio-temporal map illustrating the electromechanical patterns for diagnosing disease of Konofagou et al as modified by Pernot et al and Berenfeld et al with electromechanical patterns of an atrial flutter of the heart, an atrial tachycardia of the heart of Kordis et al as it would provide mapping of common heart rhythm disorders as set forth in Kordis et al.
Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive.
Regarding the Double Patenting Rejection of the claims, Applicant states the patent does not recite the feature of determining from a generated strain map “occurrences of a first electromechanical event of the heart and a second electromechanical event” of a heart as recited in amended independent claims 1 and 3.  Further, patent ‘785 does not recite the feature of a first electromechanical event corresponding to the beginning of a systole and the second electromechanical event corresponding to the end of the systole as recited in amended independent claims 1 and 3.
Examiner’s position is claim 1 of the patent discloses “generating a strain map…” and “determining from the strain map occurrences of a first electromechanical event of the heart and a second electromechanical event”.  Further, claim 2 of the patent discloses the amended limitations of claims 1 and 3 of the pending application including “the first electromechanical event corresponding to the beginning of a systole and the second electromechanical event corresponding to the end of the systole”.
Applicant states neither Konofagou nor Berenfeld disclose or suggest at least the features of “determining from the strain map occurrences of a first electromechanical event of the heart and a second electromechanical event of the heart, wherein the first electromechanical event corresponds to the beginning of a systole and the second electromechanical event corresponds to the end of the systole; generating a spatio-temporal map of atrial and ventricular mechanics of the heart by tracking the onset of the first and second electromechanical events for each pixel of a heart wall of the subject identified from the image information.”  In view of the above, any purported combination of Konofagou and Berenfeld fail to render claim 1 obvious.  Independent claim 3, as amended, contains similar recitations.  Accordingly, Applicant respectfully submits that independent claims 1 and 3 and their dependent claims are allowable over the art of record.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Konofagou et al disclose “determining from the strain map occurrences of a first electromechanical event of the heart and a second electromechanical event of the heart” in figures 12a-c and paragraph [0096] which discusses electromechanical strain maps.  Newly presented Pernot et al disclose “wherein the first electromechanical event corresponds to the beginning of a systole and the second electromechanical event corresponds to the end of the systole” (Beginning of systole, p.20 – the same analysis was performed at the beginning of systole and End of systole, p.19 – in order to analyze spatially the vibration around end-systole).  Berenfeld discloses “generating a spatio-temporal map of atrial and ventricular mechanics of the heart by tracking the onset of the first and second electromechanical events for each pixel of a heart wall of the subject identified from the image information” in paragraph [0081] – at least about 100 points of recorded data may include reference to pixels or points in a graphic image, the range of points of information yielded with a high-resolution mapping of a heart and paragraph [0082] – mapping of at least one anatomical feature may include locating areas of atrial fibrillation, valve deficiencies and paragraph [0083] – map of electrical potentials of a portion of heart tissue. 
It is the combination of references including newly presented Pernot et al which discloses the amended limitations, as set forth in the body of the rejection, which disclose the claimed invention as a whole. 
In view of the above, claims 1 and 3 are obvious over the prior art of record.  Dependent claims are obvious over the art of record for at least the reasons set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793